DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 05/11/2021.  
This action is made FINAL.

2.	Claims 1-2, 4-7, 9, 11-18, 20 and 22 are pending in the case.  Claims 1 and 12 are independent claims.  Claims 1-2, 4-6 and 12-13, 17 have been amended.  Claims 3 and 14 are cancelled.  Claims 8, 10, 19 and 21 are withdrawn.



Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.

Applicant argues Rivard fails to disclose displaying a plurality of objects and plurality of elements positioned in each of the plurality of objects.

In response, Rivard teaches a display screen that displays a plurality of subpanels (Fig. 3A “311”) that each include a grid of representative images (Fig. 3, 5).   


Applicant argues Rivard fails to disclose based on the rotatable display being rotated in the first direction, rotating and displaying constituent elements included in the object in a second direction which is opposite to the first direction, independently from the plurality of objects.

In response, Rivard discloses when the mobile device is rotated the displayed subpanel is rotated to follow the device orientation (Fig. 3A, B), while each of the representative images, e.g. icons, are separately rotated opposite the display device direction of rotation (col. 4, ll. 35-39; Fig. 5 “504”; col. 21, ll. 25-40).  Rivard teaches after a change in device orientation to a second orientation, the icons are displayed in the second orientation (Fig. 5 “506”).


Applicant requests the response to the provisional double patenting rejection be deferred until the claims are in condition for allowance.

In response, Applicant’s request is acknowledged.


Applicant requests rejoinder of claims 8, 10, 19 and 21 in accordance with MPEP 821.04(b).

In response, Applicant’s claims have not been found to be in condition for allowance. Therefore, claims 8, 10, 19 and 21 are not presently eligible for rejoinder.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, 11-18, 20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10-15 of copending Application No. 16/100,932 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to rotation of constituent elements directionally opposite of a rotation direction of a motorized display device.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-7, 11-13, 15-18, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by William Rivard et al., US 9,721,375 B1.


Independent claim 1, Rivard discloses a method of displaying a content of a display device including a rotatable display, the method comprising: 



based on an event occurring, rotating the rotatable display in a first direction by a predetermined angle (i.e. based on user input rotating the display screen rotates between a portrait orientation and a landscape orientation - Fig. 5; col. 4, II. 27-29); and 

based on the rotatable display being rotated in the first direction, rotating the plurality of elements positioned in each of the plurality of objects at a rotation speed of the rotatable display in a second direction which is opposite to the first direction, independently from the plurality of objects (i.e. when the display screen rotates the subpanels, e.g. objects, rotate with the display and tracks the display device rotation - col. 4, II, 28-32 -, while the representative images, e.g. icons/elements, rotate inversely to the display device rotation direction to maintain consistent image orientation - col. 21, ll. 25-40).  



Claim 2, Rivard discloses the method as claimed in claim 1, 
wherein the rotating the plurality of elements in the second direction comprises rotating the plurality of elements while maintaining an arrangement of the plurality of objects  (i.e. when the display screen rotates the representative images, e.g. icons/elements, 


Claim 4, Rivard discloses the method as claimed in claim 2, wherein the rotating comprises, based on the rotatable display being rotated in the first direction, fading out the plurality of elements 38respectively positiioned in each of the plurality of objects, and fading in a new element to at least one object of the plurality of objects (i.e. images rotated due to display rotation may have transition effects, such as fade animation between frames, applied, e.g. an image In one frame may fade to a dot and re-emerge as an in-place rotated image - col. 17, II, 17-27).  


Claim 5, Rivard discloses the method as claimed in claim 2, wherein the rotating the rotatable display comprises, based on the event occurring while at least one object of the plurality of objects is highlighted, rotating the rotatable display in the first direction by the predetermined angle while maintaining the at least one object of the plurality of objects to be highlighted (i.e. select a subpanel from a plurality of displayed subpanels; each subpanel including any number of representative image - col. 19, II. 35-50; the selected subpanel is visible, e.g. highlighted - Fig. 4; based on user input rotating the display screen rotates between a portrait orientation and a landscape orientation - Fig. 5; col. 4, II. 27-29; when the display screen rotates the subpanel rotates inversely to maintain consistent image orientation - col. 4, II. 28-32). 

Claim 6, Rivard discloses the method as claimed in claim 2, wherein the displaying comprises: 

based on an object of the plurality of objects being selected, displaying a first screen with respect to the selected object (i.e. displaying a screen with the selected sub panel - Fig. 4; a subpanel includes any number of images - Fig. 5 "502”; col.4, II. 15-20; multiple subpanels rotate when the display device rotates - col. 4, II. 35-39); 

based on the event occurring while the first screen is displayed, rotating the rotatable display in the first direction by the predetermined angle (i.e. based on user Input rotating the display screen rotates between a portrait orientation and a landscape orientation - Fig. 5; col. 4, II. 27-29); and
based on the rotatable display being rotated in the first direction, fading out the first screen and fading in a second screen with respect to the selected object (i.e. images rotated due to display rotation may have transition effects, such as fade animation between frames, applied, e.g. an image in one frame may fade to a dot and re-emerge as an in-place rotated image -col. 17, II. 17-27).




Claim 7, Rivard discloses the method as claimed in claim 6, wherein the displaying comprises fading out display of the first screen while rotating in the second direction, and fading in display of the second screen while rotating in the second direction (i.e. each image within the subpanel/View panel is animated synchronously - col. 16-17, II. 65-2; images rotated due to display rotation may have transition effects, such as fade animation between frames, applied, e.g. an image in one frame may fade to a dot and re-emerge as an in-place rotated image - col. 17, II. 17-27).  


Claim 11, Rivard discloses the method as claimed in claim 1, wherein the rotating comprises rotating the rotatable display 90 degrees (i.e. the display screen rotates between a portrait orientation and a landscape orientation - Fig. 5; col. 4, II. 27-29).

  
Claim 12, Rivard discloses a display device comprising: a display; a rotation controller; and a processor configured to: control the display to display an object;  40based on an event occurring, rotate the display in a first direction by a predetermined angle through the rotation controller; and based on the display being rotated in the first direction, control the display to rotate and display constituent elements included in the object in a second direction which is opposite to the first direction.  


Claims 13, 15-18, and 22 the corresponding rationale as applied in the rejection of claims 2, 4-7 and 11 applies herein.  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims  9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over William Rivard et al., US 9,721,375 B1.



Claim 9, Rivard discloses the method as claimed in claim 6, further comprising, based on the selected object being a music related content (i.e. a file or digital object can be selected by a user - col. 9, II. 45-49), outputting audio related to the music related content (i.e. execute/output an application associated with the file or digital object - col. 9, II. 45-49), wherein one of the first screen and the second screen includes at least one of a digital media or photo associated with the file related content (i.e. the subpanel displays file or digital objects - Fig. 2A; col. 9, II. 33-40), an artist picture and lyrics associated with the music related content, and wherein another one of the first screen and the second screen includes an image content associated with the music related content (i.e. the files or digital objects are associated with an application upon user selection - col. 9, II. 45-49).


Rivard fails to specifically disclose wherein one of the first screen and the second screen includes at least one of an album cover, an artist picture and lyrics associated with the music related content.

It would have been obvious at the effective date of invention to include the selected object being a music related content, outputting a music source related to the music related content, wherein one of the first screen and the second screen includes at least one of an album cover, an artist picture and lyrics associated with the music related content with the method of Rivard because Rivard teaches display elements representative of images, photo, and or digital media, are selectable to enable execution or output of an associated application. Music related content is exemplary of the various representations of display elements. Thus, including music related content, outputting a source related to the music content and screens including content associated with the music related content with the method of Rivard yields predictable results.


 
Claim 20 the corresponding rationale as applied in the rejection of claim  9 applies herein.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHANTE E HARRISON/Primary Examiner, Art Unit 2619